DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 12/4/2019.
Claims 1-20 are pending.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin, et al. (“Facial skin image classification system using Convolutional Neural Networks deep learning Algorithm”, IEEE, 2018, pp. 51-55) (hereinafter, “Chin”).
With regard to claim 1, Chin discloses a skin diagnostic device comprising: a storage unit to store and provide a convolutional neural network (CNN) configured to classify pixels of an image to determine a plurality (N) of respective skin sign diagnoses for each of a plurality (N) of respective skin signs wherein the CNN (Fig. 3 on page 53) comprises a deep neural network for image classification configured to generate the N respective skin sign diagnoses and wherein the CNN is trained using skin sign data for each of the N respective skin signs (see the Abstract, page 52, right column, second full paragraph and section III, first full paragraph; further, see ‘Dataset’ section on bottom of page 53 that includes tables I-VI); and a processing unit coupled to the storage unit configured to receive the image and process the image using the CNN to generate the N respective skin sign diagnoses (page 53, section A left column, ‘Preprocessing’).
With regard to claims 19-20, claims 19-20 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 19-20. Chin discloses a device and a computer as shown throughout the reference with a classification system using CNN and Fig. 3 on page 53, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chin, et al. (“Facial skin image classification system using Convolutional Neural Networks deep learning Algorithm”, IEEE, 2018, pp. 51-55) (hereafter, “Chin”) in combination with WO2011/087807 to Guyon, et al. (hereafter, “Guyon”).
With regard to claim 10, Chin teaches Skin diagnosis device according to claim 1. Chin teaches wherein the storage unit stores a face and landmark detector to pre-process the image (page 53 left column section A of preprocessing). However, Chin does not expressly teach wherein the processing unit is configured to generate a normalized image from the image using the face and landmark detector and use the normalized image when using the CNN. Guyon teaches wherein the processing unit is configured to generate a normalized image from the image using the face and landmark detector and use the normalized image when using the CNN (page 29 lines 3-28, page 31 lines 13-16).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Chin’s reference to have generate a normalized image when using the CNN of Guyon’s reference. The suggestion/motivation for doing so would have been to have each classifier use standardized features and to have normalization coefficients, as suggested by Guyon.
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Guyon with Chin to obtain the invention as specified in claim 10. 
With regard to claim 12 Guyon teaches one of: a computing device for personal use comprising a mobile device (smart phone 202, Fig. 2; Figs. 17a, 17b, 17c, 17d, and 18); and a server providing skin diagnostic services via a communications network (server 210, Fig. 2, servers in Fig. 3, and its respective portions in the specification).
With regard to claim 13 Guyon teaches wherein the storage unit stores code which when executed by the processing unit provides a treatment product selector responsive to at least some of the N skin sign diagnoses to obtain a recommendation for at least one of a product and a treatment plan (page 22, lines 18-23, page 42 lines 12-22).
With regard to claim 14 Guyon teaches wherein the storage unit stores code which when executed by the processing unit provides an image acquisition function to receive the image (Figs. 2-4 where image is received from a storage on smart phone through a network at a server).
With regard to claim 15 Guyon teaches wherein the storage unit stores code which when executed by the processing unit provides a treatment monitor to monitor treatment for at least one skin sign (page 22, lines 18-23, page 42 lines 12-22).
With regard to claim 16 Guyon teaches wherein the processing unit is configured to at least one of remind, instruct and/or record treatment activities associated with a product application for respective treatment sessions (Fig. 12 where assessment is determined based on the features and consulting a physician is recommended, also see page 22, lines 18-23, page 42 lines 12-22).

Allowable Subject Matter
Claims 2-9, 11, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669